              IN THE UNITED STATES DISTRICT COURT FOR THE
                       SOUTHERN DISTRICT OF GEORGIA
                                AUGUSTA DIVISION


BRO T. HESED-EL,

       Plaintiff,

              V.                                           CV 118-200


CHRISTIAN LOWN and
NAVIENT CORPORATION,


       Defendants.




                                      ORDER




       This   matter   is    before   the    Court   on   Plaintiff s    notice   of

dismissal.^        (Doc. 20.)     A plaintiff may dismiss an action by

filing "a notice of dismissal before the opposing party serves

either an answer or a motion for summary judgment."                     Fed. R. Civ.

P. 41(a)(1)(A)(i).          Because Plaintiff filed the notice prior to

Defendants serving an answer or a motion for summary judgment, the

dismissal is proper.

       IT IS THEREFORE ORDERED that this matter shall be DISMISSED

WITHOUT PREJUDICE.          The Court DENIES AS MOOT the Parties' pending

motions (Docs. 6, 7, 9, 11, 15).            The Clerk is directed to TERMINATE




1 Several additional motions are pending: (1) Plaintiff's motion for leave to
file amended complaint (Doc. 6); (2) Defendants' motion to dismiss (Doc. 7)/
(3) Plaintiff's notice of voluntary dismissal and motion to add defendants (Doc.
9); (4) Plaintiff's motion for mandatory judicial notice (Doc. 11); and (5)
Plaintiff's motion to amend his motion for leave to file amended complaint (Doc.
15.)
all other motions, if any, and CLOSE this case.        Each party shall

bear its own costs and fees.


    ORDER ENTERED at Augusta, Georgia, this               day of April,

2019.


                               /
                           /
                                   J. RANDAE mLL, CHIEF JUDGE
                                   UNITEDWotES district COURT
                                   SOUTHERN   DISTRICT OF GEORGIA
